Case 1:20-cv-02281-DDD-KLM Document 21-5 Filed 11/02/20 USDC Colorado Page 1 of 36




                       EXHIBIT 5
                       Case 1:20-cv-02281-DDD-KLM Document 21-5 Filed 11/02/20 USDC Colorado Page 2 of 36




TM Searched: CHILE CRUNCH or         G/S Searched: All food products,
CHILI CRUNCH                         including any sauces, condiments,
                                     dips, or oils; recipes, books, articles
                                     etc..
                                                                                Date Searched: September 14, 2020
Date Generated: September 23, 2020



Chart Of Tagged Records

   Mark/Name                  Cite                                   Goods/Services               Date&Source
   Chili Crunch Bowl          ...and anyone else choosing to         Newspapers                   December 31, 1987, Thursday, Home
                              toast the New Year sans alcohol.                                    Edition
                              The alcohol-free drink creations                                    Lexis (Los Angeles Times)
                              also make good partners for
                              finger foods such as Chili Crunch
                              Bowl. Mexicali Sipper has what it
                              takes to set taste buds in motion
                              with just enough spicy-hot
                              jalapeno pepper, vibrant fresh
                              cilantro and avocado. At 75...
                              Food; Part 8; Page 23; Column 1;


   CHILI CRUNCH                                                      Newswire                     August 4, 2017 Friday
                                                                                                  Lexis (US Fed News)


   KFC Sweet Chili Crunch                                            Newswire                     October 16, 2014 Thursday
   chicken                                                                                        Lexis (Marketwired)


   Chili Crunch                                                      Aggregate News Sources       July 1997
                                                                                                  Lexis (Candy Industry)


   Chili Crunch Bar           ...Almond. Other Massachusetts         Newspaper                    June 8, 2016 Wednesday
© 2020 Corsearch                                                                                                                      www.corsearch.com
                                                                                                                                                    1/35
                        Case 1:20-cv-02281-DDD-KLM Document 21-5 Filed 11/02/20 USDC Colorado Page 3 of 36




   Mark/Name                   Cite                                   Goods/Services     Date&Source
                               silver winners include Panaroma                           Lexis (The Boston Globe)
                               Foods in Braintree for Buffalo
                               Betty, a Buffalo-style Bloody Mary
                               mix, and Vivra Chocolate of
                               Walpole for Chili Crunch Bar, a
                               milk chocolate bar with bits of
                               toasted tortilla bits kicked up with
                               hot chile pepper. New Bedford's
                               Sid Wainer & Son took a...
                               LIVING ARTS; Pg. G,2,999


   Bacon Chili Crunch          ...bacon island dressing and a         Newspaper          November 21, 2018
                               sunny side egg on the                                     Lexis (Las Vegas Weekly)
                               B'B'B'Bacon ($15) to melted
                               cheddar, bacon chili cheese and
                               potato chips on the Bacon Chili
                               Crunch ($14). And though it's not
                               indicated on the menu,
                               apparently you can also
                               assemble your own-you just have
                               to ask. Slater's beer selection
                               isn't groundbreaking, but... FOOD
                               & DRINK;


   Chili & Crunchy Garlic                                             Other, Newspaper   August 9, 2020
                                                                                         Lexis (Manila Bulletin)


   Double Crunch Chile         ...and CrumpetsBanh Mi                 Newspaper          May 26, 2015 Tuesday
   Relleno Monte Cristo        GaCoffee and Crumpets shows                               Lexis (The Daily American (Somerset,
   SandwichSavory ...          us a wonderful version of Banh                            Pennsylvania))
                               Mi Ga, a delcious Vietnamese
                               chicken sandwich.25 of 60
                               Savory ExperimentsDouble
                               Crunch Chile Relleno Monte
                               Cristo SandwichSavory
                               Experiments gives us a new,


© 2020 Corsearch                                                                                                                2/35
                      Case 1:20-cv-02281-DDD-KLM Document 21-5 Filed 11/02/20 USDC Colorado Page 4 of 36




   Mark/Name                   Cite                                     Goods/Services   Date&Source
                               flavor-packed way to enjoy a
                               Monte Cristo sandwich!26 of 60
                               Noble PigCheesy Egg, Avocado,
                               and Bacon... PARADE FOOD;


   Sweet and Salty Chili                                                Magazine         January 2015
   Crunchy Trail Mix                                                                     Lexis (Progressive Grocer's Store
                                                                                         Brands)


   Crunchy Chilli Corn Chips                                            Newspaper        November 10, 2008
                                                                                         Lexis (The Mirror (London, England))


   " Crunchy Chili and Brown   ...no less than 18 recipes call for      Newspaper        November 8, 2008 Saturday
   Sugar Pecans"               pecans, so that will use up at                            Lexis (Carlsbad Current-Argus (New
                               least some of our local crop. With                        Mexico))
                               recipes like " Crunchy Chili and
                               Brown Sugar Pecans" and "Holy
                               Mole Pecans," you can even
                               make some with a distinctive New
                               Mexico flavor.My own attempt at
                               making party snacks...
                               LIFESTYLE;


   Crunchy Chilli Corn Chips   ...it's not diet food so no artificial   Newspaper        November 10, 2008 Monday
                               sweeteners or no additives. Try                           Lexis (The Mirror)
                               Super Sticky Toffee Choccy or
                               Light and Wispy Choco Crispy.
                               Or Mucho Scorchio Chilli Tortillas
                               Hot and Crunchy Chilli Corn
                               Chips. They even do drinks too,
                               and they are all available at
                               Superdrug stores.... FEATURES;
                               Pg. 30




© 2020 Corsearch                                                                                                                3/35
                       Case 1:20-cv-02281-DDD-KLM Document 21-5 Filed 11/02/20 USDC Colorado Page 5 of 36




   Mark/Name                       Cite                                    Goods/Services   Date&Source
   Crunchy Chili Caramelized                                               Magazine         March 1, 2012
   Potato Chips                                                                             Lexis (Food Management (Penton))


   Laoganma CRUNCHY                ...little sweets, used to refresh the   Newspaper        September 16, 2015 Wednesday
   CHILLI PASTE                    breath after eating. They are                            Lexis (The Advertiser (Australia))
                                   sweet and savoury, with sugar,
                                   cardamom, fennel, roasted
                                   coriander and rose essence. MD
                                   GREEN CHILLI SAUCE They
                                   use this everywhere throughout
                                   Sri Lanka. There's nothing wrong
                                   with using a green chilli sauce
                                   like this from a jar. I like my...
                                   TASTE; Pg. 32


   Kohlrabi in Crunchy Chili Oil   ...If you like, you can add a           Newspaper        October 25, 2017 Wednesday
                                   handful of homemade croutons                             Lexis (The Boston Herald)
                                   for extra crunch . But it's just as
                                   nice served with crusty bread,
                                   and less work. FIG, PEAR AND
                                   WALNUT SALAD For the
                                   dressing: 1 garlic clove, chopped
                                   with a... FEATURES; Pg. 29


   Sweet Crunchy Chili Garlic      ...or half-and-half. As far as          Newspaper        December 4, 2019 Wednesday
   Sauce                           specialty items go, BurgerIM also                        Lexis (The California Aggie: University of
                                   serves chicken wings and                                 California, Davis)
                                   chicken strips, both with a choice
                                   of Buffalo, BBQ or Sweet
                                   Crunchy Chili Garlic Sauce.
                                   Although I have not tried their
                                   milkshakes, they do look good
                                   and come in cookies and cream,
                                   vanilla, chocolate or strawberry.
                                   Although Burgers and... ARTS;
                                   Pg. 1


© 2020 Corsearch                                                                                                                         4/35
                         Case 1:20-cv-02281-DDD-KLM Document 21-5 Filed 11/02/20 USDC Colorado Page 6 of 36




   Mark/Name                    Cite                                  Goods/Services   Date&Source


   Crunchy Chili Fries          ...The following recipe for           Newspapers       September 19, 1996, Thursday
                                Crunchy Seasoned Oven Fries is                         Lexis (The Stuart News/Port St. Lucie
                                a healthier way to prepare the all-                    News (Stuart, FL))
                                Americanfrench fry. Cooked in
                                cornflake crumbs, choice of
                                seasonings and baked in the
                                oven, these... Food; Pg. D6;


   SAFEWAY THE SNACK            Sweet & Salty Chili Crunch            USA              Safeway
   ARTIST




   BARE FRUIT                   Crunchy Chile Lime Apple Chips        USA              Bare Foods




   NABISCO RITZ                 Crunchin' Chili & Cheese Filled       USA              Mondelez Global
   CRACKERFULS                  Crackers



© 2020 Corsearch                                                                                                               5/35
                   Case 1:20-cv-02281-DDD-KLM Document 21-5 Filed 11/02/20 USDC Colorado Page 7 of 36




   Mark/Name              Cite                             Goods/Services   Date&Source




   BARCEL HOT NUTS        Chili Pepper & Lime Flavored     USA              Barcel
   DOUBLE CRUNCH          Double Crunch Peanuts




   BARCEL HOT NUTS        Hot Chili Pepper & Lime Double   USA              Barcel
   FUEGO DOUBLE CRUNCH    Crunch Peanuts




   WILLIAMS-SONOMA        Chile Chocolate Crunch           USA              Williams-Sonoma




© 2020 Corsearch                                                                                        6/35
                   Case 1:20-cv-02281-DDD-KLM Document 21-5 Filed 11/02/20 USDC Colorado Page 8 of 36




   Mark/Name              Cite                               Goods/Services   Date&Source




   WONDERFULLY RAW        Chili Pumpkin Seed Crunch          USA              Wonderfully Raw Gourmet Delights
   BRUSSEL BYTES          Brussel and Kale Snack




   WONDERFULLY RAW        Lemongrass Chili Flavored          USA              Wonderfully Raw Gourmet Delights
   DIPPERZ                Broccoli, Cauliflower & Carrot
                          Crunchies




   GRAZE                  Spicy Sriracha Crunch with Chili   USA              Nature Delivered
                          and Garlic




© 2020 Corsearch                                                                                                 7/35
                   Case 1:20-cv-02281-DDD-KLM Document 21-5 Filed 11/02/20 USDC Colorado Page 9 of 36




   Mark/Name              Cite                               Goods/Services   Date&Source




   GRAZE                  Spicy Sriracha Crunch with Chili   USA              Nature Delivered
                          and Garlic




   THE GOOD BEAN          Crunchy Chili Lime Chickpeas       USA              The Good Bean




   EAT SMART              Chili Lime Crunch Vegetable        USA              Apio
                          Salad Kit


   OUMA                   Sweet Chili Flavored Crunch        USA              Mytrex
                          Peanuts




© 2020 Corsearch                                                                                        8/35
                   Case 1:20-cv-02281-DDD-KLM Document 21-5 Filed 11/02/20 USDC Colorado Page 10 of
                                                         36




   Mark/Name             Cite                               Goods/Services   Date&Source




   CORN NUTS             Chile Picante con Limon Crunchy    USA              Kraft Heinz Foods
                         Corn Kernels




   SIGNATURE SELECT      Sweet & Salty Chili Crunch Trail   USA              Better Living Brands
                         Mix




   MOODIBARS             Chilly Peppermint Crunch           USA              Astor Chocolate
                         Flavored White Confection




© 2020 Corsearch                                                                                      9/35
                   Case 1:20-cv-02281-DDD-KLM Document 21-5 Filed 11/02/20 USDC Colorado Page 11 of
                                                         36




   Mark/Name              Cite                              Goods/Services    Date&Source




   FARMHOUSE CULTURE      Chili Lime Kraut Krisps Crunchy   USA               Farmhouse Culture
                          Cabbage Chips




   EAT SMART FLAVORS OF   Chili Lime Crunch Chopped         USA               Curation Foods
   THE WORLD              Salad Kit




   TM/Screenshot          Domain Status                     Expiration Date   Company
   CHILESYCONDIMENTOS.    ACTIVE                            02/02/2021        Jesus Almaguer
   COM


© 2020 Corsearch                                                                                      10/35
                      Case 1:20-cv-02281-DDD-KLM Document 21-5 Filed 11/02/20 USDC Colorado Page 12 of
                                                            36




   TM/Screenshot            Domain Status             Expiration Date      Company




   CHILEOLIVEOIL.COM        ACTIVE                    09/09/2021           Chileoliva




   CHILLIOILMIX.COM         ACTIVE                    09/01/2025           Ansh Foods




   CHILINSAUCES.COM         ACTIVE                    01/11/2021           Domains By Proxy, LLC




© 2020 Corsearch                                                                                         11/35
                       Case 1:20-cv-02281-DDD-KLM Document 21-5 Filed 11/02/20 USDC Colorado Page 13 of
                                                             36




   TM/Screenshot               Domain Status                 Expiration Date   Company




   CHILIRECIPES.ORG            ACTIVE                        12/27/2020        Not Disclosed




   CHILLISFOOD.COM             ACTIVE                        03/13/2028        REDACTED FOR PRIVACY




   CHILE CRUNCH ...            SAT & SUN - Linger            Accessible        Chile Crunch, Sesame & Condiments.
                                                                               Adobo Pork Benedict*. 16 ... Spinach,
                                                                               Farmers Cheese, Masala Sauce, ...
                                                                               Grilled Pineapple Jam, Sambal & Plum
                                                                               Sauce.


   "Chile Crunch" Fried Rice   ¿Chile Crunch¿ Fried Rice -   Accessible        Aug 3, 2019 - This recipe is a great way
                               Cocina De Coco                                  to clean out your fridge- I use whatever


© 2020 Corsearch                                                                                                          12/35
                     Case 1:20-cv-02281-DDD-KLM Document 21-5 Filed 11/02/20 USDC Colorado Page 14 of
                                                           36




   TM/Screenshot           Domain Status                      Expiration Date   Company
                                                                                veggies I have on hand- broccoli,
                                                                                peppers, snow peas, other cabbages,
                                                                                kale, ...Aug 3, 2019 -...


   Chile Crunch Avocado    Chile Crunch Avocado Toast &       Accessible        Aug 16, 2019 - Give your avocado toast
   Toast & Ship & Dip      Ship & Dip Unboxing ...                              a BAM and a CRUNCH with Chile
   Unboxing ...                                                                 Crunch, ... Click ¿read more¿ to see the
                                                                                recipe as well as an unboxing of a
                                                                                Ship ...Aug 16, 2019 -...




   PRALINE CHILE CRUNCH    Chile Crunch - A Crunchy All       Accessible        COULD NOT LOG INTO THE ACTUAL
   ICE CREAM ...           Natural Spi- Buy Online in China                     WEBPAGE.
                           ...




   CHILE CRUNCH DUCK       Menu ¿ Root Down DIA               Accessible        Chile Crunch Duck Wings | 17. Maple
   WINGS ...                                                                    Leaf Duck, Scallions & Super-Seed Mix.
                                                                                Salads. Add to any salad: Country Fried
                                                                                Tofu | 6 Colorado Native Chicken | 7
                                                                                Flat ...



   CHILE CRUNCH            CHILE CRUNCH CONDIMENT |           Accessible        Order online CHILE CRUNCH
   CONDIMENT               Shop | Matherne's Market                             CONDIMENT on www.mathernes.com.




© 2020 Corsearch                                                                                                           13/35
                      Case 1:20-cv-02281-DDD-KLM Document 21-5 Filed 11/02/20 USDC Colorado Page 15 of
                                                            36




   TM/Screenshot             Domain Status                        Expiration Date   Company
   Chile Crunch              Chile Crunch: Chile Crunch -         Accessible        Thank you for taking a bite with me! I
                             Amazon.com                                             created a special sauce for every palate
                                                                                    & every meal. The bold flavors of Mexico
                                                                                    come alive in each jar of Chile Crunch®.



   FLAVOR + CHILE +          Product                              Accessible
   CRUNCH




   NERDS Mango Chile         NERDS Mango Chile Crunchy            Accessible        Free 2-day shipping. Buy NERDS
   Crunchy Candy ...         Candy, 5 Oz. - Walmart.com ...                         Mango Chile Crunchy Candy, 5 Oz. at
                                                                                    Walmart.com.




   FRESHBUZZZ Chile          FRESHBUZZZ Chile Crunchy             Accessible        Buy FRESHBUZZZ Chile Crunchy
   Crunchy Walnuts Walnuts   Walnuts Walnuts Price in India ...                     Walnuts Walnuts for Rs.1400 online.
                                                                                    FRESHBUZZZ Chile Crunchy ... Dry
                                                                                    Fruit, Nut & Seed · Dry Fruits ·
                                                                                    FRESHBUZZZ Dry ...



   CHILES CRUNCH             Jimmys Cantina Bar Acapulco -        Accessible        Sep 3, 2020 - Image may contain: food.
                             CHILES CRUNCH | Facebook                               PreviousNext · Jimmys Cantina Bar
                                                                                    Acapulco, profile picture. Jimmys Cantina
                                                                                    Bar Acapulco. CHILES CRUNCH.Sep 3,
                                                                                    2020 -...



© 2020 Corsearch                                                                                                                14/35
                         Case 1:20-cv-02281-DDD-KLM Document 21-5 Filed 11/02/20 USDC Colorado Page 16 of
                                                               36




   TM/Screenshot               Domain Status                       Expiration Date   Company
   Double Crunch Chile         Double Crunch Chile Relleno         Accessible        Oct 28, 2018 - Double Crunch Chile
   Relleno Monte Cristo        Monte Cristo Sandwiches | The ...                     Relleno Monte Cristo Sandwiches.
   Sandwiches                                                                        Serves: 2 ... Vegetable oil, enough to
                                                                                     coat the bottom of a large skillet or frying
                                                                                     pan.Oct 28, 2018 -...




   Crispi Crunch Chile         Crispi Crunch Chile                 Accessible        Crispi Crunch Chile. Primera Fanbase
                               (@cruncherschile_nhr) ¿                               dedicada al Dúo de KhipHop EDM ¿ First
                               Instagram ...                                         Chilean Fanbase dedicate to CRISPI
                                                                                     CRUNCH ¿ @officialcrispicrunch @ ...



   CEREAL CRUNCH CHILE         CEREAL CRUNCH CHILE ¿¿              Accessible        245 Followers, 43 Following, 6 Posts -
                               (@_cerealcrunch) ¿ Instagram ...                      See Instagram photos and videos from
                                                                                     CEREAL CRUNCH CHILE ¿¿
                                                                                     (@_cerealcrunch)CRUNCH CHILE...



   VELVET CRUNCH THAI          Terciopelo Crunch Chile tailandés   Accessible        Cassava, Tapioca Flour, Sunflower Oil,
   CHILI ...                   y albahaca 20g x 6 por ...                            Thai Chilli & Basil Flavour [Sugar, Dried
                                                                                     Full Cream Milk, Salt, Dried Buttermilk
                                                                                     (Milk), Dried Onion, Dried Yeast
                                                                                     Extract, ...



   CRUNCHY CHILE SAUCE         Crunchy Chile Sauce | Bourbon       Accessible        Mar 29, 2016 - This Crunchy Chile
                               and Honey                                             Sauce is savory, spicy and totally
                                                                                     delicious. Spoon it on everything from
                                                                                     rice bowls to scrambled eggs, roasted
                                                                                     veggies or ...Mar 29, 2016 -...



© 2020 Corsearch                                                                                                                    15/35
                      Case 1:20-cv-02281-DDD-KLM Document 21-5 Filed 11/02/20 USDC Colorado Page 17 of
                                                            36




   TM/Screenshot               Domain Status                     Expiration Date   Company
   Cheetos Crunchy Chile       Cheetos Crunchy Chile Limon -     Accessible        Frito-Lay snack - one of 418 cheese
   Limon                       Taquitos.net                                        puffs, 1014 hot snacks, 149 lime chips
                                                                                   and 222 chili chips reviewed by
                                                                                   Taquitos.net's snackers (reviewed
                                                                                   December 2007).



   JAPON FUEGO Japanese        JAPON FUEGO Japanese Style        Accessible        A great tasty snack you can take
   Style Crunchy Chile ...     Crunchy Chile ... - Amazon.com                      everywhere. They are exceptionally good
                                                                                   compared to other similar products of the
                                                                                   same. They are spicy with a tart lim'on
                                                                                   flavor ...



   Crunchy Chile Onion Rings   Mexicali Blues Delivery ¿ Order   Accessible        Crunchy Chile Onion Rings. Buttermilk
                               Online ¿ Arlington (2933 ...                        and chile battered onion rings, deep
                                                                                   fried and served with our chipotle ranch
                                                                                   dipping sauce. $9.95 ...Crunchy Chile...



   Chicken Wontons with        Chicken Wontons with Crunchy      Accessible        Feb 26, 2019 - A food blog is a website
   Crunchy Chile Oil           Chile Oil - Jalapenos ...                           written by one person where they share
                                                                                   one recipe at a time, based on what they
                                                                                   wanted to cook, what they like to
                                                                                   eat, ...Feb 26, 2019 -...



   Crunchy Chile Lime Apple    Bare Fruit Apple Chips Gluten     Accessible        Crunchy Chile Lime Apple Chips 1.69
   Chips ...                   Free Chile- Buy Online in ...                       oz Pkg - Crunchy Chile Lime Apple
                                                                                   Chips from Bare Fruit are a unique and
                                                                                   delicious snack! This 100% baked,
                                                                                   100% ...



© 2020 Corsearch                                                                                                               16/35
                         Case 1:20-cv-02281-DDD-KLM Document 21-5 Filed 11/02/20 USDC Colorado Page 18 of
                                                               36




   TM/Screenshot                   Domain Status                      Expiration Date   Company




   CRUNCHY CHILE LIME              Bare Snacks, Apple Chips,          Accessible        Bare Snacks, Apple Chips, Crunchy
                                   Crunchy Chile Lime , 1.69 oz (48                     Chile Lime , 1.69 oz (48 g)
                                   g ...                                                (Discontinued Item). Por Bare Snacks · 4
                                                                                        Opiniones | Escribir una Opinión | 0 & 0.
                                                                                        Fuera de ...


   CHILI CRUNCH                    Product                            Accessible




   Garlic Chili Crunch Oil         Garlic Chili Crunch Oil | Milk &   Accessible        Jan 10, 2020 - Spicy chili oil recipe
                                   Cardamom                                             infused with star anise, cinnamon and
                                                                                        bay leaves with crispy garlic and
                                                                                        shallots.Jan 10, 2020 -...



   Garlicky Chili Crunch Oil ...   Garlicky Chili Crunch Oil recipe   Accessible        Say hello to my new pantry staple, chili
                                   by Hetal Vasavada | The ...                          crunch! With spicy chili oil infused with
                                                                                        star anise, cinnamon and bay leaves with
                                                                                        crispy garlic and shallots. Dear LORD ...



   Crispy Chili Crunch Oil         Crispy Chili Crunch Oil -          Accessible        Dec 5, 2019 - Crispy Crunchy Chili Oil.
                                   Page&Plate                                           Chili peppers, shallots, garlic, and all
                                                                                        sorts of other aromatics jazz up some
                                                                                        plain old oil like you've never ...Dec 5,


© 2020 Corsearch                                                                                                                    17/35
                         Case 1:20-cv-02281-DDD-KLM Document 21-5 Filed 11/02/20 USDC Colorado Page 19 of
                                                               36




   TM/Screenshot               Domain Status                       Expiration Date   Company
                                                                                     2019 -...




   Peanut Chili Crunch         Peanut Chili Crunch                 Accessible        Jun 26, 2018 - Thai curries, dishes
                               (Seroendeng) | Feasting At Home                       involving any sort of peanut sauce,
                                                                                     noodle salads, rice porridge, soups,
                                                                                     stews¿ you name it. It is a really common
                                                                                     topping in ...Jun 26, 2018 -...


   Turkey Chili Crunch         Turkey Chili Crunch Recipe -        Accessible        ...tablespoon olive oil1 pound ground
                               Spark Recipes - SparkPeople                           turkeySaltPepper2 teaspoons chili
                                                                                     powder1 teaspoon ground cumin1
                                                                                     teaspoon dried oreganoPinch ground
                                                                                     cinnamon1/2 ...


   DADDY MIKK'S CHILI          DADDY MIKK'S CHILI CRUNCH           Accessible        ... 130g Daddy Mikks Chili Shots (oil)
   CRUNCH                      | Shopee Philippines                                  35ml Daddy Mikks Garlic Crunch 130g
                                                                                     Thank you! Happy eating!! - Buy DADDY
                                                                                     MIKK'S CHILI CRUNCH.




   Signature SELECT Chili      Signature SELECT Chili Crunch       Accessible        Signature SELECT Chili Crunch Sweet
   Crunch Sweet & Salty ...    Swe - Online Groceries | Vons                         & Salty - 26 Oz. ($0.37 / Ounce). Club
                                                                                     Card Price. Your Price $9.49 Original
                                                                                     Price $10.49. $9.49 Save Up To: $1.0
                                                                                     (Valid ...



   ORANGE CHILI CRUNCH         Orange Chili Crunch Spicy           Accessible        Orange Chili Crunch adds vibrant flavor
   ...                         crunch packed in Orange Chili Oil                     with an addictive crunch to any dish!


© 2020 Corsearch                                                                                                                 18/35
                        Case 1:20-cv-02281-DDD-KLM Document 21-5 Filed 11/02/20 USDC Colorado Page 20 of
                                                              36




   TM/Screenshot              Domain Status                       Expiration Date   Company
                              | Etsy                                                Made from crunchy bits of chilies,
                                                                                    garlic, orange zest, and other spices
                                                                                    packed in ...



   Sweet Chili Crunch ...     Sweet Chili Crunch - Marimix        Accessible        INGREDIENTS: RICE BISCUITS (RICE,
                                                                                    SUGAR, SALT, CALCIUM
                                                                                    CARBONATE, MOLASSES, REDUCED
                                                                                    IRON AND ZINC OXIDE {MINERAL
                                                                                    NUTRIENTS}, ...


   GARLIC CHILI CRUNCH ...    Garlic Chili Crunch in Canola Oil   Accessible        New Stocks Garlic and Chili Crunch in
                              160 grams | Shopee Philippines                        Canola Oil Just sprinkle to any dishes
                                                                                    #Guaranteed 160 grams , crunchy and
                                                                                    healthy ; expiration date is January
                                                                                    2021 ...


   Mae Yim - Chili Crunch     Mae Yim - Chili Crunch Snack -      Accessible        Instant Noodles / Porridge · ¿Wai Wai
   Snack                      ¿¿¿¿¿¿¿¿¿¿¿ ¿ 3 Aunties Thai                          ¿¿¿¿ · Mama ¿¿¿¿¿ · ThaSiam
                              ...                                                   ¿¿¿¿¿¿¿ · Porridge ¿¿¿¿
                                                                                    ¿¿¿¿¿¿¿¿¿¿¿¿¿¿¿¿. Cooking. expand.
                                                                                    collapse. Cooking · Sauce
                                                                                    ¿¿¿¿¿¿¿¿¿¿ ...


   CHILI CRUNCH TUNA ...      Order Online - Main Street Poké     Accessible        ... Tuna (Gluten Free), House Marinade
   OR CHILI CRUNCH                                                                  Tuna (Gluten Free), Chili Crunch Tuna,
   SALMON ... OR CHILI                                                              ... Add Your Sauce: Add a sauce, or
   CRUNCH CHICKEN ...                                                               even a combination of our house
                                                                                    made ...




© 2020 Corsearch                                                                                                             19/35
                      Case 1:20-cv-02281-DDD-KLM Document 21-5 Filed 11/02/20 USDC Colorado Page 21 of
                                                            36




   TM/Screenshot            Domain Status                      Expiration Date   Company
   CHILI CRUNCH BARK        Chili Crunch Bark ¿ Hot            Accessible        Beverages · Favourite Brands ·
                            Chocolates                                           Cakebread Oil & Vinegar · Salts &
                                                                                 Spreads. Search. Hot Chocolates ·
                                                                                 Cakebread. Menu Open Menu. Close
                                                                                 Close Menu. Cart 0.


   CHILI CRUNCH ...         CHILI CRUNCH Trademark of          Accessible        Filed in January 30 (2017), the CHILI
                            Pont Neuf Productions LLC ...                        CRUNCH covers Chocolate; Chocolate
                                                                                 ... yeast, baking-powder; salt, mustard;
                                                                                 vinegar, sauces (condiments); spices;
                                                                                 ice.


   CHILI CRUNCH BURRITO     TACOTIME SERVES UP CHILI           Accessible        Sep 16, 2015 - The Chili Crunch
                            FOR FALL SEASON                                      Burrito is made with chili, cheese sauce
                                                                                 and crunchy corn chips rolled in a home-
                                                                                 style tortilla. ¿We are putting a different
                                                                                 spin ...Sep 16, 2015 -...


   CHILI CRUNCH WINGS       Hot Sauce and Panko To Go -        Accessible        DBL Hot Wings. It's our Buffalo sauce.
                            San Francisco, CA Restaurant ...                     Spicy. Lime Wings. House chili fish
                                                                                 sauce lime. Lime Wings. Chili Crunch
                                                                                 Wings. House chili pepper sauce.
                                                                                 Mango Wings.


   CHILI CRUNCH ROLL ...    15% Off - O Sushi                  Accessible        Black Tiger Prawn Tempura, Imitation
                                                                                 Crab Meat, Cucumber and Romaine with
                                                                                 spicy sauce on the top. ROLLS. CHILI
                                                                                 CRUNCH ROLL (8 pcs). 8. Imitation
                                                                                 Crab ...


   CHILI CRUNCH BURGER                                         Accessible



© 2020 Corsearch                                                                                                               20/35
                         Case 1:20-cv-02281-DDD-KLM Document 21-5 Filed 11/02/20 USDC Colorado Page 22 of
                                                               36




   TM/Screenshot                   Domain Status                      Expiration Date   Company




   ... WITH A NICE CHILI           chili crisp - Amazon.com           Accessible        Results 1 - 16 of 299 - Spicy Chili Crisp
   CRUNCH ...                                                                           (Chili Oil Sauce), 7.41 oz Bottle ... Crispy
                                                                                        Chili - Chili Oil - a Premium Hot Sauce
                                                                                        with a Nice Chili Crunch - No MSG -
                                                                                        Garlic ...Results 1 - 16 of 299 -...



   Surati Spicy Chili Crunch ...   Surati Spicy Chili Crunch Potato   Accessible        Description; Additional information;
                                   Tubes 80gm ¿ swamimarket                             Shipping & Returns; Review(s). Product:
                                                                                        Surati Spicy Chili Crunch Potato Tubes
                                                                                        80gm. Vendor: Surati. Quantity: 80
                                                                                        gm ...Chili Crunch...


   SWEET & SALTY CHILI             The Snack Artist Sweet & Salty     Accessible        SWEET & SALTY CHILI CRUNCH.
   CRUNCH                          Chili Crunch Allergy and ...                         INGREDIENTS and MAY CONTAIN
                                                                                        STATEMENTS: HONEY FLAVORED
                                                                                        TOASTED PEANUTS (PEANUTS,
                                                                                        SUGAR, HONEY, ...



   Chili Crunch Chocolate Bar      Chili Crunch Chocolate Bar -       Accessible        Chili Crunch Brings you crispy toasted
                                   Vivra Chocolate                                      tortilla bits, enveloped in velvety smooth
                                                                                        35% milk chocolate, with a dusting of
                                                                                        sea salt, and a warming afterglow heat
                                                                                        of ...


   Bacon Chili Crunch ...          Bacon Chili Crunch - Picture of    Accessible        Slater's 50/50, Las Vegas Picture:
                                   Slater's 50/50, Las Vegas ...                        Bacon Chili Crunch - Check out


© 2020 Corsearch                                                                                                                       21/35
                       Case 1:20-cv-02281-DDD-KLM Document 21-5 Filed 11/02/20 USDC Colorado Page 23 of
                                                             36




   TM/Screenshot             Domain Status                       Expiration Date   Company
                                                                                   Tripadvisor members' 68840 candid
                                                                                   photos and videos of Slater's 50/50.



   CHILI CRUNCH DOG          Wacked Out Weiner - Gulf            Accessible        Chili Crunch Dog. $3.95. (1) Nathan's
                             Shores - Waitr Food Delivery in                       all-beef hot dog, homemade chili,
                             Gulf ...                                              shredded cheddar cheese, and your
                                                                                   choice of fried jalapeño crisps or fried
                                                                                   onion crisps.


   ... COCO CHILI CRUNCH     Archives ¿ SPICE MAMA               Accessible        Coconut White Bean Pasta + Coco Chili
                                                                                   Crunch · Cumin-Paprika Hot Sauce ·
                                                                                   Crackling Spice Cornbread · Early Girl
                                                                                   Tomato Chutney. Favorite Ginger Sauce
                                                                                   + ...


   GREEN CHILI CRUNCH ...    Caution Hot: KFC's Green Chili      Accessible        Jul 16, 2019 - 1802 Likes, 82 Comments
                             Crunch is finally ... - Instagram                     - Fun N' Taste (@funntastecom) on
                                                                                   Instagram: ¿Caution Hot: KFC's Green
                                                                                   Chili Crunch is finally here in Malaysia
                                                                                   ¿Jul 16, 2019 -...


   CHILI CRUNCH DAWG         Cheese Dawgs Menu -                 Accessible        ... PA, 19053-7821, offering Soup,
                             Feasterville Trevose, PA                              American, Hot Dogs, Sandwiches and
                             Restaurant                                            Lunch ... Sharp provolone, spicy
                                                                                   mustard, and sauteed onion. ... Chili
                                                                                   Crunch Dawg.


   1/3 Bacon Chili Crunch    Slaters 50-50                       Accessible        Spicy sushi-grade ahi tuna, cilantro slaw,
   Burger                                                                          toasted sesame seeds, pickled
                                                                                   jalapeños, chipotle crema, scallions &
                                                                                   chili-lime fried ... 1/3 Bacon Chili


© 2020 Corsearch                                                                                                                22/35
                         Case 1:20-cv-02281-DDD-KLM Document 21-5 Filed 11/02/20 USDC Colorado Page 24 of
                                                               36




   TM/Screenshot                   Domain Status                       Expiration Date   Company
                                                                                         Crunch Burger.




   CHILI CRUNCH DOG                Wacked Out Weiner - Pensacola,      Accessible        Chili Crunch Dog. Nathan's all beef hot
                                   FL Restaurant | Menu + ...                            dog on a freshly steamed bun topped
                                                                                         with our homemade chili and choice of
                                                                                         fried jalapenos, fried onions, fried pickles
                                                                                         or ...


   Zion's Garlic Chili Crunch      Zion's Garlic Chili Crunch - Home   Accessible        223 people follow this. AboutSee All.
                                   | Facebook                                            Highlights info row image. +63 950 410
                                                                                         8441. Highlights info row image. Contact
                                                                                         Zion's Garlic Chili Crunch on
                                                                                         Messenger.Chili Crunch...


   Surati Spicy Chili Crunch ...   Surati Spicy Chili Crunch 80g -     Accessible        Surati Spicy Chili Crunch 80g.
                                   Subhlaxmi Grocers




   CHILI CRUNCH                    Chili Crunch ¿¿¿¿¿¿¿¿¿¿¿¿¿          Accessible        ¿¿¿¿¿¿ : Line@ : @chilicrunch
                                   ¿¿¿¿¿¿¿¿¿¿¿¿¿¿¿¿¿ - Home |                            ¿¿¿¿¿¿¿¿¿¿¿¿¿¿¿¿¿¿¿¿¿¿¿¿¿¿ 10%
                                   Facebook                                              ¿¿¿¿¿¿¿¿¿ https://bit.ly/2JM91w2
                                                                                         #ShopeeTH #ShopeeBuddy
                                                                                         #Shopeesocialfood. 22. 2.


   Sweet Chili Crunch ...          Sweet Chili Crunch - 6 pack of 6    Accessible        Sweet Chili Crunch - 6 pack of 6 oz.
                                   oz. - Marimix                                         Price: $39.95. Image 1. Larger / More
                                                                                         Photos. Add to Wish List. ADD TO
                                                                                         CART. Add to Wish List. Click the button


© 2020 Corsearch                                                                                                                        23/35
                         Case 1:20-cv-02281-DDD-KLM Document 21-5 Filed 11/02/20 USDC Colorado Page 25 of
                                                               36




   TM/Screenshot                Domain Status                     Expiration Date   Company
                                                                                    below to ...




   Cashew Nuts Chili Crunch     Cashew Nuts Chili Crunch -        Accessible        East Bali Cashews Cashew Nuts Chili
                                Doorstep Organics                                   Crunch 75g. An irresistible sweet and
                                                                                    spicy twist of chili and lime. We dare you
                                                                                    to only eat one.. Prepared using
                                                                                    entirely ...


   CHILI CRUNCHY                Peanuts Chili Crunch, 5oz -       Accessible        Wholesale supply of Taste Oasis
   PEANUTS                      Bargain Wholesale                                   Peanuts Chili Crunch, 5oz. Order bulk
                                                                                    online by case, pallet or truckload
                                                                                    quantity. Check out our entire assortment
                                                                                    of Taste ...



   Calabrian Chili Crunch ...   Menu ¿ Chairlift                  Accessible        LUNCH · Seasonal SOUP $10 · ROOT
                                                                                    VEGETABLE CAESAR $12 · White
                                                                                    Anchovy, Calabrian Chili Crunch *add
                                                                                    chicken $3 · ROAST CHICKEN SALAD
                                                                                    $15.


   Garlic Chili Crunch ...      Garlic Chili Crunch by The Food   Accessible        Jul 14, 2020 - ... by sanitary standards of
                                Protégé | Shopee Philippines                        food handling. Made with Fresh Chili,
                                                                                    Garlic, Salt fried in Palm Oil - Buy Garlic
                                                                                    Chili Crunch by The Food Protégé.Jul
                                                                                    14, 2020 -...


   CHILI CRUNCH BURGER          Chili Crunch BurgerNo reviews     Accessible




© 2020 Corsearch                                                                                                                  24/35
                      Case 1:20-cv-02281-DDD-KLM Document 21-5 Filed 11/02/20 USDC Colorado Page 26 of
                                                            36




   TM/Screenshot               Domain Status                      Expiration Date   Company




   CHILI CRUNCH ...            Deputy Spudslinger - Food Truck    Accessible        ...rosemary garlic, garlic parmesan, 6-
                               Denver, CO - Truckster                               pepper, honey sriracha, curry salt,
                                                                                    cilantro lime, cinnamon sugar, Chili
                                                                                    Crunch (local CO), olive oil, truffle oil.
                                                                                    Our sauces.


   CHILI CRUNCH MIX ...        Chili Crunch Mix, 5 pound.(With    Accessible        Delicious Chili Crunchy Snack Mix, 5
                               Peanuts) Free Shipping Items ...                     pound bag. Delicious snacks mixes of
                                                                                    cajun sesame sticks, spicy plantain
                                                                                    chips, roasted pumpkin seeds, spicy
                                                                                    sunflower ...Chili Crunch...


   Pan Fried Dumplings with    Pan Fried Dumplings with Chili     Accessible        Served with a chili crunch, it's
   Chili Crunch                Crunch - Tiny Red Kitchen                            perfection. ... and a jar of Chili Crunch,
                                                                                    a spicy condiment that I picked up with
                                                                                    no real plans ¿ it just sounded good. ...
                                                                                    Fold in half, and moisten the edges with
                                                                                    a bit of water (I just put some water in a
                                                                                    small bowl ...


   Graze Sweet Chilli Crunch   Graze Sweet Chilli Crunch          Accessible        Sweet Chilli Crunch All the craving-
   Sharing Bag                 Sharing Bag 104G - Tesco                             satisfying flavour of crisps, and all the ...
                               Groceries                                            Sea Salt, Sweet Chilli Flavoured Broad
                                                                                    Beans (29%): Broad Beans, Sunflower
                                                                                    Oil, ...



   VEGGIE & CHILI CRUNCH       Quarantine Kitchen ¿ LASA          Accessible        VEGGIE & CHILI CRUNCH PANCIT.


© 2020 Corsearch                                                                                                                    25/35
                         Case 1:20-cv-02281-DDD-KLM Document 21-5 Filed 11/02/20 USDC Colorado Page 27 of
                                                               36




   TM/Screenshot               Domain Status                      Expiration Date   Company
   PANCIT                                                                           Canton garlic noodles & roasted
                                                                                    vegetables tossed in calamansi juice and
                                                                                    chili crunch. *vegan. 8 (half order) / 15
                                                                                    (full order).



   Turkey Chili Crunch         Turkey Chili Crunch Recipe -       Accessible        Nov 1, 2009 - Turkey Chili Crunch. Be
                               Food.com                                             the first to review this recipe. Recipe by
                                                                                    ratherbeswimmin. Cook Yourself Thin;
                                                                                    calories per serving--355. MAKE
                                                                                    IT ...Nov 1, 2009 -...


   CHILI CRUNCH                chili crunch | | Milk & Cardamom   Accessible        Say hello to my new pantry staple, chili
                                                                                    crunch! With spicy garlic chili crunch oil
                                                                                    infused with star anise, cinnamon and
                                                                                    bay leaves with crispy garlic and shallots.



   Peanut Chili Crunch ...     Peanut Chili Crunch                Accessible        Optional additions: toasted coconut,
                               (Seroendeng) | Ria Mojica | Copy                     coconut or palm sugar, dried shrimp or
                               Me That                                              anchovy powder, dried lemongrass or
                                                                                    kefir lime leaf, dried mushroom powder ...



   TRADER JOE'S CHILI          Trader Joe's Chili Onion Crunch,   Accessible        Amazon.com : Trader Joe's Chili Onion
   ONION CRUNCH ...            Pack of 2, with ... - Amazon.com                     Crunch, Pack of 2, with serving spoon ...
                                                                                    Chile Crunch - A Crunchy All Natural
                                                                                    Spicy Condiment (Original) - 1 Jar.




   JAPON FUEGO Japanese        JAPON FUEGO Japanese Style         Accessible        Buy JAPON FUEGO Japanese Style


© 2020 Corsearch                                                                                                                  26/35
                         Case 1:20-cv-02281-DDD-KLM Document 21-5 Filed 11/02/20 USDC Colorado Page 28 of
                                                               36




   TM/Screenshot               Domain Status                     Expiration Date   Company
   Style Crunchy Chile Limon   Crunchy Chile Limon Peanuts ...                     Crunchy Chile Limon Peanuts 3.17 oz
   Peanuts ...                                                                     at MexGrocer.com Cacahuates
                                                                                   Japoneses marca JAPON.




   CHILI LIME CRUNCH           Chili Lime Crunch | Eat Smart     Accessible        Chili Lime Crunch. Flavors of the World.
                                                                                   Let's talk salad. This bright and crunchy
                                                                                   salad is a Tex-Mex favorite. Fresh
                                                                                   romaine, cabbage, kale and carrots
                                                                                   are ...


   SH Chili Oil Crunch         SH Chili Oil Crunch 6oz |         Accessible        May 2, 2019 - 6 comments on ¿SH Chili
                               Sonoma Harvest                                      Oil Crunch 6oz¿. Manoramaben Patel
                                                                                   says: August 27, 2019 at 6:07 pm.May 2,
                                                                                   2019 -...



   CHILI OIL WITH CRUNCHY      Maya Congee Cafe - Online         Accessible        Laoganma - Fried Chili Crunch "Crisp"
   GARLIC ...                  Ordering | Clover                                   Oil (larger). $4.25 ... Sparkling
                                                                                   Elderflower and Ginger Drink. $4.00 ...
                                                                                   Coffee Beans by Devocion, Wild Forest.
                                                                                   $18.00 ...



   ZinDrew Chili Crunchy       ZinDrew Chili Crunchy Garlicky    Accessible        This Chili Oil is like no other that you
   Garlicky Chili Oil          Chili Oil | Etsy                                    have ever tasted. It is crunchy, garlicky,
                                                                                   spicy, and savory. The OG is not too
                                                                                   spicy however, the Suicide Batch is very
                                                                                   spicy.




© 2020 Corsearch                                                                                                                27/35
                         Case 1:20-cv-02281-DDD-KLM Document 21-5 Filed 11/02/20 USDC Colorado Page 29 of
                                                               36




   TM/Screenshot                  Domain Status                        Expiration Date   Company
   Muncheros Chili Crunchy        Muncheros Chili Crunchy              Accessible        Free 2-day shipping. Buy Muncheros
   Peanuts ...                    Peanuts, 4.5 oz - Walmart.com ...                      Chili Crunchy Peanuts, 4.5 oz at
                                                                                         Walmart.com.




   Chili Crunchy Garlic Oil ...   Chili Crunchy Garlic Oil: Buy sell   Accessible        Buy Chili Crunchy Garlic Oil online at
                                  online Jam & Marmalade ...                             Lazada Philippines. Discount prices and
                                                                                         promotional sale on all Jam &
                                                                                         Marmalade. Free Shipping.



   Chi Chi Crunch - All Natural   Chi Chi Crunch - All Natural         Accessible        Jacqueline Laube Nov 30, 2019. Best
   Premium Crunchy Chili Oil      Premium Crunchy Chili Oil ...                          Chili ever! Adds crunch, flavor and spice
   ...                                                                                   to any dish. Thank you for making such a
                                                                                         wonderful product. :) ...




   S&B Chili Oil with Crunchy     S&B Chili Oil with Crunchy Garlic    Accessible        Ingredients. 'CORN OIL, CHILI
   Garlic ...                     Topping 3.9 ... - Amazon.com                           PEPPER, FRIED GARLIC, SESAME
                                                                                         OIL, MONOSODIUM GLUTAMATE,
                                                                                         ONION POWDER, SALT, SUGAR, SOY
                                                                                         SAUCE ...



   Love, Corn Habanero Chilli     Love, Corn Habanero Chilli           Accessible        Forgive us for our spicy ways.
   Crunchy Corn ...               Crunchy Corn, 1.6 oz. | Fruitful                       Ingredients: non-gmo corn, habanero
                                  Yield                                                  chilli, sea salt, sunflower oil.




© 2020 Corsearch                                                                                                                     28/35
                          Case 1:20-cv-02281-DDD-KLM Document 21-5 Filed 11/02/20 USDC Colorado Page 30 of
                                                                36




   TM/Screenshot                 Domain Status                         Expiration Date   Company




   Truede - Chilli Crunchy       Truede - Chilli Crunchy Roasted       Accessible        Now for something fabulously different. A
   Roasted Chickpeas             Chickpeas (120g)                                        satisfyingly complex flavour that makes a
                                                                                         wonderful contrast to any other
                                                                                         ingredient they're paired with. The
                                                                                         perfect ...



   Sweet Chilli Crunchy          Sweet Chilli Crunchy Coated           Accessible        Crunchy Chilli Coated Peanuts (94%)
   Coated Peanuts                Peanuts (12x40g) ¿ Licensed ...                         (Peanuts, Wheat Flour, Modified Corn
                                                                                         Starch, Sugar, Palm Oil, Corn Starch
                                                                                         Syrup, Hot Chilli Seasoning (Chilli
                                                                                         Powder, ...



   Peanut & Chilli Crunchy       Peanut & Chilli Crunchy Brittle       Accessible        Peanut & Chilli Crunchy Brittle 125g.
   Brittle                       125g ¿ Random Harvest ...                               INGREDIENTS: Sugar, Peanuts,
                                                                                         Glucose(Corn), Chilli, Honey, Bicarb
                                                                                         Soda. CONTAINS PEANUTS. GLUTEN
                                                                                         FREE.



   Harry's Crunchy Chili Oil     Harry's Crunchy Chili Oil - Home |    Accessible        Harry's Crunchy Chili Oil, Lucena City.
                                 Facebook                                                100 likes. Product/Service.




   Crunchy Chili Garlic in Oil   Crunchy Chili Garlic in Oil (110 g)   Accessible        Marcio's Chili Garlic Oil Net Weight: 110


© 2020 Corsearch                                                                                                                     29/35
                          Case 1:20-cv-02281-DDD-KLM Document 21-5 Filed 11/02/20 USDC Colorado Page 31 of
                                                                36




   TM/Screenshot                Domain Status                       Expiration Date   Company
                                | Shopee Philippines                                  grams ¿¿ROASTED CHILI and GARLIC
                                                                                      in Soya Oil ¿¿Level of Spice: Mild
                                                                                      ¿¿Crunch Sawsawan. Panghalo sa ...



   Freshlypicked Chili Garlic   Freshlypicked Chili Garlic Crunch   Accessible        Spicy Chili Cunch Oil infused with crispy
   Crunch Chili Oil ...         Chili Oil (Mild Flavor ...                            garlic and drenched in Pure Olive Oil;
                                                                                      Deliciously fragrant, dark red, and
                                                                                      viscous chili oil; Perfect for fried rice
                                                                                      and ...



   Le Crunch Chili Oils         Le Crunch Chili Oils                Accessible        118 Followers, 28 Following, 7 Posts -
                                (@lecrunchchilioils) ¿ Instagram                      See Instagram photos and videos from
                                photos ...                                            Le Crunch Chili Oils
                                                                                      (@lecrunchchilioils)Crunch Chili...



   Green Day Premium Crunch     Green Day Premium Crunch Chili      Accessible        ... chili powder from whole dried chili.
   Chili                        - PosharpStore                                        Good to have in your kitchen. The most
                                                                                      handy use is to make instant dipping
                                                                                      sauces for vegetables or make chili oil.




   Amocan Chilli Seaweeed       Amocan Chilli Seaweeed Crunch       Accessible        Amocan Chilli Seaweeed Crunch Chili
   Crunch Chili Oil Bumbu       Chili Oil Bumbu Sambal ...                            Oil Bumbu Sambal Rumput Laut Ready
   Sambal ...                                                                         to eat. Suitable for toppings. Crispy and
                                                                                      Tasty. Size: 200gr Product of
                                                                                      Malaysia ...Crunch Chili...




© 2020 Corsearch                                                                                                                  30/35
                        Case 1:20-cv-02281-DDD-KLM Document 21-5 Filed 11/02/20 USDC Colorado Page 32 of
                                                              36




   TM/Screenshot               Domain Status                       Expiration Date   Company
   PANPAN Wheat Crunch         PANPAN Wheat Crunch Chili           Accessible        PANPAN Wheat Crunch Chili Onion
   Chili Onion Flavor          Onion Flavor 105g -                                   Flavor 105g, Brand: ASIA FOODS,
                               Yamibuy.com                                           Chips, Rice Crackers, Noodle Snack-
                                                                                     Yamibuy.com. 100% authentic, 30-day
                                                                                     return ...



   Crunchy Chilli Oil          Crunchy Chilli Oil Delivered |      Accessible        Buy Crunchy Chilli Oil online from Minh
                               YourGrocer                                            Phat Asian Supermarket. Same day
                                                                                     home delivery via YourGrocer.




   Chilgar - Crunchy Chilli    Chilgar - Crunchy Chilli Garlic -   Accessible        Flex ko lang ang bagong reseller namin
   Garlic                      Home | Facebook                                       last week.. na halos maubos nya agad
                                                                                     and may for order na 3boxes ulit real
                                                                                     quick! ¿¿. Ikaw kelan mo gusto ...




   Crunchy Chili Chickpeas     Crunchy Chili Chickpeas Recipe      Accessible        Crunchy Chili Chickpeas · Preheat the
                               by Tasty                                              oven to 375°F (190°C). · Drain, rinse,
                                                                                     and dry the chickpeas. · Bake the
                                                                                     chickpeas for 40-45 minutes, until
                                                                                     golden and slightly ...


   Taleen Crunchy Chili Lime   Taleen Crunchy Chili Lime           Accessible        Amazon.com : Taleen Crunchy Chili
   Peanuts ...                 Peanuts 6ct 5oz bags -                                Lime Peanuts 6ct 5oz bags : Grocery &
                               Amazon.com                                            Gourmet Food.




© 2020 Corsearch                                                                                                               31/35
                         Case 1:20-cv-02281-DDD-KLM Document 21-5 Filed 11/02/20 USDC Colorado Page 33 of
                                                               36




   TM/Screenshot                Domain Status                        Expiration Date   Company
   Sol Nuts Crunchy Chili ...   Sol Nuts Crunchy Chili Coated        Accessible        Sol Nuts Crunchy Chili Coated
                                Peanuts, 36 Ounce: Amazon ...                          Peanuts, 36 Ounce: Amazon.com:
                                                                                       Grocery & Gourmet Food.




   Chili Krunch ...             Chili Krunch, Pedas Bikin            Accessible        Aug 8, 2012 - Produk baru berbahan
                                Ketagihan - Tempo.co                                   dasar ayam goreng ini bernama Chili
                                                                                       Krunch, yang sejak 1 Agustus 2012
                                                                                       resmi diluncurkan dan dapat dinikmati
                                                                                       di ...Aug 8, 2012 -...


   CRUNCHIE CHILI GARLIC        Thank you lord! Pm us for orders     Accessible        Thank you lord! Pm us for orders open
                                open... - JeLai's Online Store ...                     for resellers Crunchie Chili Garlic.




   Snapdragon Cashew            Snapdragon Cashew Crunchies          Accessible        Snapdragon Cashew Crunchies Chili
   Crunchies Chili Lime         Chili Lime 6x2.6oz on ...                              Lime 6x2.6oz Grocery & Gourmet Food.




   Chilean Crunch Maki          Menu item: Chilean Crunch Maki       Accessible        Wasabi Asian Plates & Sushi Bar,
                                - Picture of Wasabi Asian ...                          Somerville Picture: Menu item: Chilean
                                                                                       Crunch Maki - Check out Tripadvisor
                                                                                       members' 1174 candid photos and
                                                                                       videos of ...


   FBomb Keto Krunch Chili      FBomb Keto Krunch Chili Lime         Accessible        FBomb Keto Krunch Chili Lime


© 2020 Corsearch                                                                                                                32/35
                        Case 1:20-cv-02281-DDD-KLM Document 21-5 Filed 11/02/20 USDC Colorado Page 34 of
                                                              36




   TM/Screenshot                Domain Status                      Expiration Date   Company
   Lime Cheese Crisps           Cheese Crisps - NaturaMarket ...                     Cheese Crisps, 50g. CA$5.95. Shop All
                                                                                     FBomb. Add to Favourites. Why You'll
                                                                                     Love It. 100% Premium Artisan Cheese
                                                                                     Crisps ...



   Don Chilio Sliced Jalapeno   Don Chilio Sliced Jalapeno Chile   Accessible        Don Chilio Sliced Jalapeno Chile
   Chile Crisp Peppers ...      Crisp Peppers In Seasoned ...                        Crisp Peppers In Seasoned Olive Oil, 5
                                                                                     oz. Save $1.00. $4.99 ea. Description;
                                                                                     Nutrition. Jalapeño chili crisp, also
                                                                                     known as ...



   ZinDrew Chili Crunchy        ZinDrew Chili Crunchy Garlicky     Accessible        ZinDrew Chili Crunchy Garlicky Chili
   Garlicky Chili Oil           Chili Oil | Etsy                                     Oil. Bestseller. 103.02 DKK+. Loading. In
                                                                                     stock. VAT included (where applicable),
                                                                                     plus shipping. Flavor. Select a flavor ...




   Crunchy Garlic Chili Sauce   Mishima Foods USA - Tuna           Accessible        Crunchy Garlic Chili Sauce and tuna is
   ...                          Crunchy Garlic Chili Sauce                           a match made in heaven, which is why
                                Onigiri ...                                          we HAD to make tuna mayo ...




   Samurai Crunchy Chili        Samurai Crunchy Chili Peanuts ¿    Accessible        Shop Samurai Crunchy Chili Peanuts -
   Peanuts                      Shop Nuts & Seeds at H¿E¿B                           compare prices, see product info &
                                                                                     reviews, add to shopping list, or find in
                                                                                     store. Select locations now offer
                                                                                     curbside ...



© 2020 Corsearch                                                                                                                  33/35
                       Case 1:20-cv-02281-DDD-KLM Document 21-5 Filed 11/02/20 USDC Colorado Page 35 of
                                                             36




   TM/Screenshot                  Domain Status                     Expiration Date   Company




   Louisiana Crunchy Onion        Louisiana Crunchy Onion Chili -   Accessible        Louisiana Crunchy Onion Chili. Yield:
   Chili                          French's                                            8 servings. Prep Time: 5 minutes Cook.
                                                                                      Time: 20 minutes. 900 g ground beef 170
                                                                                      g French's® Crunchy Onions 1 (794
                                                                                      g) ...



   NineChef Bundle - SB Chili     NineChef Bundle - SB Chili Oil    Accessible        Free 2-day shipping. Buy NineChef
   Oil with Crunchy Garlic ...    with Crunchy Garlic 3.9 ...                         Bundle - SB Chili Oil with Crunchy
                                                                                      Garlic 3.9 Ounce+ 1 NineChef
                                                                                      ChopStick at Walmart.com.




   Crunchy Garlic Chili Sauce     Crunchy Garlic Chili Sauce -      Accessible        You're currently using an outdated
                                  Online Groceries | Albertsons                       version of Internet Explorer, update your
                                                                                      browser now for greater speed, security,
                                                                                      and the best experience on this website.
                                                                                      ¿.


   CRUNCHY GARLIC CHILI           Mishima Crunchy Garlic Chili      Accessible        Amazon.com : Mishima Crunchy Garlic
   SAUCE                          Sauce ... - Amazon.com                              Chili Sauce | Japanese Style Condiment
                                                                                      Taberu Rayu | 4 Oz 115g | Pack of 2 :
                                                                                      Grocery & Gourmet Food.




   Elmariz Crunchy Garlic Chili   Elmariz Crunchy Garlic Chili      Accessible        Elmariz Crunchy Garlic Chili Sauce.


© 2020 Corsearch                                                                                                                  34/35
                      Case 1:20-cv-02281-DDD-KLM Document 21-5 Filed 11/02/20 USDC Colorado Page 36 of
                                                            36




   TM/Screenshot                Domain Status                  Expiration Date   Company
   Sauce                        Sauce - Home | Facebook                          See All. Page Transparency. Facebook
                                                                                 is showing information to help you better
                                                                                 understand the purpose of a Page.




   Crunchy Onion & Garlic Dip   Crunchy Onion & Garlic Dip ¿   Accessible        Not hot, just a good ol crunchy onion
                                New Canaan Farms                                 and garlic flavor Create a prize winning
                                                                                 meat loaf using this blend in place of
                                                                                 recommended spices or mix into
                                                                                 hamburger ...crunchy...




© 2020 Corsearch                                                                                                             35/35
